27 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Pablo OLIVA, Plaintiff-Appellant,v.Louise DIXON;  D. Dunn, Nurse;  A. Monroe, Nurse;  AmyWooten, Nurse;  David K. Smith;  C. A. Eldridge,Lieutenant;  Michael A. Shupe,Defendants-Appellees.
No. 94-6182.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 17, 1994.

Pablo Oliva, Appellant Pro Se.
John Britton Russell, Jr., Russell, Cantor, Arkema & Edmonds, P.C., Ricmond VA; Mary Christine Maggard, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
W.D.Va.
DISMISSED.
Before WIDENER, WILKINSON and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court order dismissing his 42 U.S.C. Sec. 1983 (1988) action without prejudice for failure to exhaust administrative remedies.  We dismiss the appeal as interlocutory.


2
Because he may amend his complaint to show exhaustion, Appellant may save this action.  Thus, his appeal of the dismissal without prejudice is interlocutory.   Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  We dismiss the appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED